972 F.2d 355
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Romano SCHRIEBER, Appellant.
No. 92-1712WA.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 3, 1992.Filed:  August 24, 1992.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Romano Schrieber appeals his fraud-related conviction.  Schrieber contends the district court committed error in denying his motion for withdrawal of his guilty plea before sentencing.  Schrieber also contends the district court erroneously enhanced his guidelines sentence based on his role in the offense.  We reject Schrieber's contentions.


2
After a careful review of the record, we conclude the district court's decisions are clearly correct.  First, the district court did not abuse its discretion in denying Schrieber's request to withdraw his guilty plea.  Second, the district court's finding that Schrieber played a leadership role in the offense is not clearly erroneous.


3
Accordingly, we affirm.  See 8th Cir.  R. 47B.